     Case 4:13-cr-00028-WTM-BKE Document 519 Filed 01/07/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


NAJAM AZiyiAT,

       Petitioner,

V.                                            CASE NOS. CV417-086
                                                          CR413-028
UNITED STATES OF AMERICA,

       Respondent.



                                ORDER


      On November 18, 2020, the Eleventh Circuit notified this Court

that it must issue or deny a Certificate of Appealability so that

Petitioner may appeal this Court's denial of his Rule 60 Motion.

(Doc. 110 at 1.)^ Pursuant to 28 U.S.C. § 2253(c), an appeal may

not be taken in this matter unless the Court issues a Certificate


of Appealability. This certificate may issue only if Petitioner

has made a substantial showing of the denial of a constitutional

right. Slack v. McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595, 1603,

146 L. Ed. 2d 542 (2000). After careful consideration, the Court

finds that Petitioner cannot meet the above standard. The arguments

raised in Petitioner's Rule 60 motion (Doc. 102) and Reply (Doc.

105) have been thoroughly reviewed by this Court and are meritless.




^ Unless otherwise stated, all citations are to Petitioner's civil
docket on this Court's electronic filing system, CV417-086.
   Case 4:13-cr-00028-WTM-BKE Document 519 Filed 01/07/21 Page 2 of 2



Accordingly,   Petitioner   is    not   entitled   to   a   Certificate   of

Appealability.^

     SO ORDERED this             day of January 2021.




                            WILLIAM T. MOORE,
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA




2 The Court notes that if Petitioner intends to continue his appeal
of the Court's order denying his Rule 60(b) motion, the Court will
be divested of jurisdiction over his subsequent Motion for
Reconsideration (Doc. 112). See Griggs v. Provident Consumer Disc.
Co., 459 U.S. 56, 58, 103 S. Ct. 400, 402, 74 L. Ed. 2d 225 (1982)
("The filing of a notice of appeal is an event of jurisdictional
significance—it confers jurisdiction on the court of appeals and
divests the district court of its control over those aspects of
the case involved in the appeal."); Thompson v. RelationServe
Media, Inc., 610 F.3d 628, 638 n. 14 (11th Cir. 2010).
